Gilbert, J.
“Persons who organize a company and transact business in its name, before the minimum capital stock has been subscribed for, are liable to creditors to make good the minimum capital stock with interest.” Civil Code (1910), § 2220. But if at the time credit is extended the creditor knows the fact that the requisite amount of capital stock has not been subscribed, he cannot be said to have been misled, and relatively to him the subscriber to the stock would not be estopped from pleading such knowledge as a defense to a suit based on the above section of the Civil Code. Lowe v. Byrd, 148 Ga. 388, 390 (96 S. E. 1001).

Judgment reversed.


'All the Justices concur, except Beck, P. J., and George J., dissenting.